RylaNd, Judge,
delivered the opinion of the court.
The following agreed case was presented to the Circuit Court of St. Louis county, who decided in favor of Belt, the defendant below. The plaintiff brings the case here by writ of error.
“ The plaintiff, in this case, sued out an attachment in this court on the 23d day of February, 1852, against one P. Welsheimer, which attachment was founded on a promissory note, as will appear by the petition,, affidavit and writ in said suit, on file in this court, and which are made a part of this agreement. On the day said attachment .was issued, it was placed in the hinds of Henry B. Belt, the defendant in this case, and who was then and is now sheriff of St. Louis county, to be executed. The defendant, in virtue of said attachment, on the same day seized the property of the said Welsheimer, as will appear by the said sheriff’s return endorsed on said writ, and which return is also made a part of this agreement. After the property of said Welsheimer was seized, as aforesaid, the defendant voluntarily released the said property on said Welsheimer’s paying to him $178 26 and costs — making together, $187 67. On the 24th day of June, 1852, the plaintiffs recovered judgment in said attachment suit against said Welsheimer, for $208 74, as will appear by the record of said judgment, which is also made a part of this agreement. It is admitted that the property levied upon, under said attachment, and released as aforesaid, was worth sufficient to pay the amount of the said judgment and all costs in said attachment suit. Now the plaintiffs claim that, upon the facts aforesaid, *266the defendant, Henry B. Belt, as such sheriff, is liable for the full amount of the judgment and costs recovered in said attachment suit. On the other hand, the said Belt claims that, upon the facts aforesaid, he is only liable for §178 26 and costs— making together, $187 67, the amount paid to him by said Welsheimer, and which amount said Belt is willing and has offered to pay.
“The question, whether the defendant is liable, as claimed by the plaintiffs, upon the facts aforesaid, is submitted to the court, and its judgment prayed in the premises.”
The amount stated in the petition, affidavit and writ above referred to, was $178 26.
1. From these facts it is plain that, if any wrong or injury was done to the plaintiffs, it was occasioned by their blunder and mistake. The amount was stated and sworn to. It was marked down in figures in the'petition, and in the affidavit. It was the amount named in the writ of attachment, by which the sheriff Avas required to attach the goods and chattels, moneys, &c., of the defendant.
Now as the sheriff could have, by law, attached the money of the defendant, if he could have found it, we cannot see any good reason why he shall be made liable for the mistake of the plaintiffs, should he bring into court, for them, the sum they demand of the defendant under oath, instead of taking perishable property — property liable to become of daily expense. Suppose the sheriff had refused to take the money sworh to as the amount due, when tendered to him by the defendant, but had held on to the horses, and before judgment one or both of them had died, then the plaintiffs would have felt themselves aggrieved by this refusal to take the money, though there was no law to compel him to take it, or to make him liable if he refused and relied on the property.
Where it must be obvious, as it is from the facts of this case, that the sheriff acted in good faith, and was led into the error by the plaintiffs themselves, Aye are not willing to visit on him *267the severities of a most rigid construction of ministerial duty. The plaintiffs have made the mistake themselves and thereby misled the sheriff. We will let the judgment below remain as it is,
all the Judges concurring.